Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman et al (US 20170202309) in view of Meschter et al (US 2010/0037483) and Mark (US 20160192741).
The applied reference has a common Assignee and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sterman is directed to three-dimensional printing of a traced element to form an upper for an article of footwear.  The three-dimensional printing systems may be made by fused deposition modeling (FDM) [0003].  The upper is made by a first polymer layer, a second polymer layer and a strand layers.  The first polymer layer defines a trace path and the strand material is disposed along the trace path and the second polymer layer is disposed along at least a portion of the polymer trace path [0023].  As the first polymer layer is described as a trace path and shown as an elongated portion in Figs. 6-10, the first polymer layer is equated with a filament.  Elongated strand 420 is shown in Fig. 9, with strand 624 and second polymer layer 922 that also forms an elongated strand.  
Sterman teaches the first layer 420 is polymer bonded to the second layer [0083].  As Sterman teaches the polymer materials are applied by fused deposition modeling [0028], and the materials are fusible, it is reasonable to presume the polymers polymerize as claimed.  As Sterman is made substantially the same method, it is reasonable to presume that the first polymer elongate strand polymerizes with the second polymer strand.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02  
It would have been obvious to one of ordinary skill in the art before the effective filing date to polymerize two polymer filament strands motivated to bond the materials together.
In the alternative, Mark explicitly teaches the method of fused filament deposition provides for polymerization.  
Mark is directed to an article of footwear produced by a reinforced filament that is deposited to fuse (ABST).  Mark teaches an upper material as shown in Fig. 5B, where the fused filaments are deposited as spaced apart and nonintersecting filaments. 
Mark teaches the print heads applies a fiber reinforced composite filament and one print head applied pure or neat matrix resin that is thermoplastic or curing [0034].  Mark teaches a fused filament process FFF/FDM [0068] wherein the resin can be melted or cured under ambient or room pressure.  Curing is equated with polymerizing. 
The Fused Deposition Manufacturing [0196] FDM or Fused filament fabrication [0196] FFF layers may be formed in orthogonal layers at +/- 45 degrees of alternating raster formation [0094].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form filaments to strengthen an upper by methods such as 3D printing, e.g. FDM or FFF where the filaments are provided and cured onto the substrate to bond together.
Sterman teaches a first layer of elongated polymer, equated with a filament strand, and a second layer of filament strands. Sterman teaches the width or size of the textile strand is 5-30% of the average width of the first portion of polymer material [0024], [0080]. 
Sterman teaches first elongated portion 460 may vary in size, shape, and thickness. For example, in other embodiments, first elongated portion 460 may be smaller or greater in length, width, or thickness than shown here. Furthermore, in FIG. 4, first elongated portion 460 has a width and a thickness that are each substantially constant. However, it should be understood that in other embodiments, the width and/or thickness of a portion of first layer 420 may vary across the portion [0069].
It should be understood that in different embodiments, each portion of first layer 420 may differ from shown here, and the embodiments of FIGS. 4-10 are for illustrative purposes only. In FIG. 5, second elongated portion 562 has a second length 530, a second width 532, and a second thickness 534. In different embodiments, first length 430 (shown in FIG. 4) and second length 530 (shown in FIG. 5) may be substantially similar, or may differ. In FIG. 5, second length 530 is substantially smaller than first length 430 as shown in FIG. 4. Furthermore, first width 432 (see FIG. 4) and second width 532 (as shown in FIG. 5) may be substantially similar, or may differ. In FIGS. 4 and 5, first width 432 and second width 532 are substantially similar. In addition, first thickness 434 and second thickness 534 may be substantially similar, or may differ. In FIGS. 4 and 5, first thickness 434 and second thickness 534 are substantially similar [0071].

    PNG
    media_image1.png
    440
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    748
    media_image2.png
    Greyscale


Sterman differs and is not specific with regard to the thickness, width or size of the elongate polymer layers, strands. 
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 18, Sterman teaches the elongated strands of the first polymer layer, the filament and the second polymer layer overlap each other as shown in the figures and as disclosed in [0065], [0083] as the printed structure in which two or more distinct layers have print paths with overlapping portions. Sterman teaches the first layer is  substantial entirely covered by the second layer [0086] and that is equated with at least 90%. 
As to claim 19, Sterman teaches a first polymer layer, equated with the first filament continuous path, a filament layer and then a second polymer layer.  Combined, Sterman teaches 3 layers.  

Claim 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 20150040428) in view of Meschter et al (US 2010/0037483). 
Davis is directed to an article of footwear formed from extruded members.  The embodiments can be an upper [0089].
Davis teaches one or more extruded members can be extruded directly onto an upper portion of an article of footwear. In certain embodiments, one or more extruded members can be extruded onto fabric to form an upper, a midsole, quarter panels, heel counter, etc., and the fabric can be formed, cut, or sewn to form an article of footwear [0017]. The extruded members are equated with the claimed filaments that form layers.
Fig. 20 shows an upper with two extruded members where the members overlap each other.  It is clear from Fig. 20 the filament layers are formed via a continuous path and spaced apart. 

    PNG
    media_image3.png
    465
    482
    media_image3.png
    Greyscale

Davis teaches the extruded member 200 can be a porous or non-porous material. For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material. The extruded member 200 can be a composite or blended material, for example, but not limited to, rubber and cork, rubber and thermoplastic resin, microspheres added to a resin, glass or carbon fibers added to a resin, and/or nanoparticles. In certain embodiments, extruded member 200 can be an impregnated material. The extruded member 200 can have a coating, for example, a sealant coating. Extruded member 200 can be a cured or uncured material or a reactive or non-reactive material [0057] and [0109].
Thermoplastic polymers and/or uncured polymer that cure or react are equated with a fusible material that polymerizes as claimed and joins the first filament and second filament together. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a 3D printing method wherein the polymer filaments react or cure to fuse the filaments and layers together.
Davis is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Davis is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeability.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 18, Davis provides examples were the extruded filament layers overlap each other, e.g. Fig. 4 and 11 and the complete overlap shown would be in the range of greater than 90%. Davis teaches the layers can be directly on top of one another [0076].

    PNG
    media_image4.png
    320
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    374
    697
    media_image5.png
    Greyscale

As to claims 19-36, Davis teaches additional layers, e.g. a third, fourth, fifth and sixth layers.  Davis teaches the filament layers can overlap substantially greater than 90% (claim 21, 26, 27) as shown in Fig. 11 and [0076].  Davis also teaches the filaments can cross as shown in Fig. 20 and described as a cross hatch pattern [0078].  For the layers where the filaments cross, they overlap less than 50% (claim 24, 30, 33, 36).  
With regard to claim 19, Davis shows the direction of the extruded filaments can be in an anterior-posterior direction.
With regard to claim 27 and 35, Davis provides for filament extruded layers that can be 100% overlapping as shown in Fig. 11 as well as filaments that are continuous, spaced apart and nonintersecting and then cross over in each layer as shown in Fig. 20.  As there can be several layers built up, Davis suggests the multiple options claimed.
Wherein Davis teaches embodiments that are both for a shoe sole and shoe upper, it would have been obvious to employ the techniques to produce the shoe upper as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ third, fourth, fifth and sixth extruded filament layers that cross and/or overlap each other motivated to produce a shoe uppers of the desired pattern of filaments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-20 of copending Application No. 16/380,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of continuous filaments that form a path and are fused together.  While the instant application does not require a fabric base layer, the claims are broader in scope and would encompass the instant invention.  Wherein the instant application requires the second continuous path overlaps the first continuous path by at least 90%, the copending application requires at least an overlap and the instant claims would have been obvious over the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6 of US Patent 10455896. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of continuous filaments that form a path and are fused together.  Claims 17-19 are obvious over claim 1 of the US Patent as both claims require three layers of strand material that substantially overlap each other (equated with at least 90%).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments and arguments, filed 11/24/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 17-36 has been withdrawn.  The claims describe the first filament layer is formed from a first extruded filament as a first continuous path.
Applicant’s amendments and arguments, filed 11/24/2021, with respect to 35 USC 103 rejection of claims 17-20, 22, 24-26, 28, 30, 34 and 36 over Podhajny have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 17-20, 22, 24-26, 28, 30, 34 and 36 has been withdrawn because Podhajny teaches a fabric made by knitting yarns and does not teach the layer is made by extruding filaments in a first continuous path and the two resultant structures are different.
Applicant’s amendments and arguments are not persuasive with respect to the 35 USC 103 rejection over Sterman in view of Meschter.  Applicant argues that the office action asserts that Sterman describes a “first polymer layer defines a trace path and the strand material is disposed along the trace path and the second polymer layer is disposed along at least a portion of the polymer trace path [0023].  As the first polymer layer is described as a trace path as shown as an elongated portion in Figs. 6-10, the first polymer layer is equated with a filament.”  Applicant states that the cited portions of Sterman describe “an upper for an article of footwear comprising a traced element including a first polymer layer, a second polymer layer and a strand layer” and that the first polymer layer defines a polymer trace path.”  Applicant states that Sterman does not expressly disclose a configuration that include a first filament layer formed from a first extruded filament as a first continuous path, and wherein the second filament layer formed from a second extruded filament as a second continuous path, and wherein the second extruded filament polymerizes with the first extruded filament so as to seamlessly join the second filament layer to the first filament layer.
In response, the filament layers, as disclosed and claimed, are produced by extruding a filament in a continuous path.  In Sterman, the first polymer layer and the second polymer layer are extruded as elongated strips or strands which have a length that far exceeds the width and therefore equivalent to a filament.  The process of Sterman is shown in Figs. 6-11 and all of the layers are made by the same method of extruding a strip or strand.  Sterman teaches additive manufacturing methods such as  fused deposition modeling (FDM) [0028] which is the same method as disclosed by Applicant as fused deposition modeling [22], page 6 and shown in figs. 2d and 2e.  As Applicant is making the filament layers by extruding a single filament in a continuous path, via additive manufacturing method and not a conventional filament spinning apparatus, the first and second polymer layers that a single extruded strips are equated with filaments.  Applicant’s arguments with respect to Sterman are not persuasive.
Applicant argues the rejection over Jones in view of Mestcher and states that the Jones does not disclose a configuration that includes a first filament layer formed from a first extruded filament as a first continuous path. 
In response, Applicant’s arguments are persuasive and reference to Davis is provided for teaches the filaments form a continuous path and therefore are a layer as disclosed and claimed by Applicant.  
New grounds of rejection over Davis in view of Meschter is provided over claims 17-36 and the indication of allowable subject matter is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Sterman (US 20150321418)
Sterman (US 20150821434)
Busgen (WO2016170030)
Mark (US 20150108677)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759